EXHIBIT C
si/                                                  1
Senate                                  April 27, 2021


            CONNECTICUT GENERAL ASSEMBLY

                       SENATE

              Tuesday, April 27, 2021


The Senate was called to order at 12:17 p.m., the
President in the Chair.

CHAIR:

Good afternoon, everyone. Will the Senate please
come to order. Members and guests, please rise and
direct your attention to Mr. Kevin Ricciardi, of
Branford, who is our guest chaplain.

GUEST CHAPLAIN KEVIN RICCIARDI:

Please grant our hearts grace as we come together
for our deliberations. As we face many needs and
challenges, give us the ability to be judicious.

CHAIR:

Thank you so much, Kevin. We appreciate that. And
I'd now like to invite the lady of the hour, Senator
Mary Daugherty Abrams to lead us in the Pledge.

SENATOR DAUGHERTY ABRAMS (13TH):

I pledge allegiance to the flag of the United States
of America and to the republic for which it stands,
one nation, under God, indivisible, with liberty and
justice for all.

CHAIR:

Thank you, Senator Abrams. Senator Duff.

SENATOR DUFF (25TH):
si/                                                4
Senate                                April 27, 2021



Thank you, Madam President. I'd like to mark
Calendar Page 40, Calendar 320, House Bill 6423 as
go and mark that item as our order of the day.

CHAIR:

Thank you. So ordered. Senator and Mr. Clerk, would
you kindly call the item please?

CLERK:

Page 40, Calendar No. 320, Substitute for House Bill
No. 6423, AN ACT CONCERNING IMMUNIZATIONS, AS
AMENDED by House Amendment Schedule "A" LCO 7076,
Schedule "G" LCO 7009.

CHAIR:

Good afternoon, Senator Abrams.

SENATOR DAUGHERTY ABRAMS (13TH):

Good afternoon, Madam President. I move acceptance
of the Joint Committee's Favorable Report and
passage of the Bill in concurrence with the House.

CHAIR:

Thank you, Senator Abrams. And the question is on
adoption. Will you remark?

SENATOR DAUGHERTY ABRAMS (13TH):

Thank you, Madam President. This Bill eliminates the
religious exemption from the immunization
requirement to attend public and private schools,
higher education, daycare and childcare centers.
Students currently enrolled in kindergarten through
higher ed with a religious exemption will be allowed
to retain it.
si/                                                5
Senate                                April 27, 2021


This Bill allows an extension of the timeframe to
meet the immunization requirement with a written
declaration from a physician, APRN or PA that an
alternative immunization schedule is recommended.
The Bill retains the current medical exemption and
requires the Department of Public Health to develop
and post a certificate of use by physicians, APRNs
and PAs that states that the provider believes that
the vaccinations is are medically contraindicated.
In addition to the CDC list of contra-indicators and
precautions, providers may also consider other
information such as family history at their
discretion.

The Bill establishes an 11 member Advisory Committee
on medically contraindicated vaccinations for the
purpose of advising the Commissioner of Public
Health on issues concerning the immunization
requirement, which will meet biannually and annually
report its findings to the Public Health Committee.

This Bill requires that certain insurance policies
cover at least a 20-minute immunization consultation
between a patient and provider for vaccines
recommended by the CDC.

This Bill passed out of the House with bipartisan
support. Why this Bill now? It is our obligation to
protect the public health. In 1959, during a polio
epidemic, the Connecticut General Assembly
recognized this obligation and passed a Bill that
made vaccinations mandatory for school attendance.
It included a religious exemption. For decades the
vaccination requirement with this exemption worked
with approximately 300 exemptions, both medical and
religious combined, for about 100,000 new entrants.

However, times have changed and the increase in the
use of the nonmedical exemption has created a
situation we must now address. In 2013-2014 school
year, out of approximately 96,000 new enterers, 316
students had religious exemptions. Fast forward to
2019-2020 school year, out of approximately 83,000
si/                                                6
Senate                                April 27, 2021


new enterers, 1,536 had religious exemptions. That's
over 13,000 less students and 1,220 more religious
exemptions when compared to 2013-2014 school year.

Currently, out of 544 kindergartens with 30 or more
students, we have 120, or 22% of them, that have
measles mumps, rubella vaccination rates below the
95% standard for community immunity. We have over 30
schools that have religious exemption rates over
10%, some as high as 25%. So when you hear that our
vaccination rates in Connecticut are high, remember
that those figures are overall and do not reflect
the significant vulnerability present in our schools
and communities.

Outbreaks occur in pockets of vulnerability. We've
all shared in the unique experience of living
through a pandemic. We understand the toll it takes
the loss of life, the impact on people's physical
and mental health, the cost in jobs and economic
loss, the effect on education of our children, we
have the opportunity to be proactive, to acknowledge
the danger and be courageous in protecting our
children in our communities. After what we've been
living through for the past year, we deserve that.
And certainly the medically vulnerable among us
deserve that.

It is our obligation as elected officials to protect
the public health. Therefore, I asked the Members of
the Senate to join the bipartisan Legislators in the
House and pass this timely and consequential Bill.
Thank you, Madam President.

CHAIR:

Thank you, Senator Abrams. Will you remark? Good
afternoon, Senator Hwang.

SENATOR HWANG (28TH):

Good afternoon, Madam President. It's good to see
you up there, and a good afternoon to the good Chair
